DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species B, Sub-Species IBA (Fig. 2A-2E; Claim 1-5) in the reply filed on 10/17/2022 is acknowledged.
Claim 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the unintentionally doped GaN layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat “the unintentionally doped GaN layer” as --an unintentionally doped GaN layer”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2021/050731 A1)
Regarding Claim 1, Keller (Fig. 2, 22, 48, 61)   discloses a process for manufacturing a relaxed epitaxially grown InGaN layer from a GaN/InGaN substrate comprising the following steps of: 
a) providing a first stack successively comprising an initial substrate (“epitaxial structure was grown on sapphire”), a GaN layer (“GaN base layer”), a doped InGaN layer (“a n-type doped GaN layer”) and an unintentionally doped InGaN layer (“compressively strained 200nm thick InGaN layer”), 
c) connecting the doped InGaN layer and a counter-electrode to a voltage or current generator 
d) dipping the second stack and the counter-electrode into an electrolyte solution,
e) applying a voltage or current, between the doped InGaN layer and the counter-electrode so as to porosify the doped InGaN layer, 
(“The wafer is then transferred to the electrochemical etching apparatus where the embedded n-type GaN layer is transformed into porous GaN, weakening its mechanical stability, allowing its deformation and relaxation of the InxGai-xN top layer “ and “an ohmic contact was obtained on one part of the wafer to facilitate electrochemical etching. Finally, electrochemical etching was performed to obtain porous GaN in the n-type doped GaN layer.”),
The Examiner notes that the doped InGaN layer and the unintentionally doped InGaN layer to an, the unintentionally doped InGaN layer being in contact with the anodising support so as to form a second stack,  electrolyte solution and a voltage or current, between the doped layer and the counter-electrode must be present to porosity the doped layers a part of electrochemical etching process. 
Keller further discloses the doped layer is GaN layer (page 31, lines 25-30, Page 32, lines 1-20)
Keller does not explicitly disclose the doped layer is InGaN and b) transferring the doped InGaN layer and the unintentionally doped InGaN layer to an anodising support, the unintentionally doped InGaN layer being in contact with the anodising support so as to form a second stack, 
 f) transferring the doped InGaN layer porosified and the unintentionally doped InGaN layer to a support of interest, g) forming an InGaN layer by epitaxy on the unintentionally doped InGaN layer, whereby a relaxed epitaxially grown InGaN layer is obtained.
However, Keller in a different embodiment discloses an InGaN doped layer (See page 31, lines 25-30, Page 32, lines 1-20) and further discloses (Fig. 3, 4, 16, 17) b) transferring a doped layer (“strained layer”) and an unintentionally doped InGaN layer to (*Layer+1…p”) to an anodising support (1606), the unintentionally doped InGaN layer being in contact with the anodising support so as to form a second stack (Fig. 16c), 
 f) transferring a doped InGaN layer porosified (“porous III nitride”) and the unintentionally doped InGaN layer  (“relaxed/partially relaxed layers”) to a support of interest (“bonding substrate”), (“Post bonding, the host substrate can be removed by performing wet etching (electrochemical or photo- electrochemical) (Fig 4c). This method can be further used to flip polarity of the top layer. Multiple bonding and subsequent transfers may be employed to either flip polarity or preserve the original polarity of the top layer (post bonding and transfers).”) (Page 36-37] g) forming an InGaN layer (“regrowth layer” III-N) by epitaxy on the unintentionally doped InGaN layer (“relaxed/partially relaxed layers”), whereby a relaxed epitaxially grown InGaN layer is obtained (regrowth layer). [pages 38-39] for the purpose of either flip polarity or preserve the original polarity of the top layer (post bonding and transfers) [Page 36-37] and having the regrown epitaxial layers on varied pattern dimensions with porous III-N layer underneath that result in LED structures with capability to emit at different wavelengths on the same wafer. [page 38, 39; 57].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify process for manufacturing a relaxed epitaxially grown InGaN layer from a GaN/InGaN substrate in Keller such that the doped layer is InGaN since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07) and  f) transferring the doped InGaN layer porosified and the unintentionally doped InGaN layer to a support of interest, g) forming an InGaN layer by epitaxy on the unintentionally doped InGaN layer, whereby a relaxed epitaxially grown InGaN layer is obtained in order to either flip polarity or preserve the original polarity of the top layer (post bonding and transfers) [Page 36-37] and  have the regrown epitaxial layers on varied pattern dimensions with porous III-N layer underneath that result in LED structures with capability to emit at different wavelengths on the same wafer. [page 38, 39; 57].

Regarding Claim 2, Keller discloses process according to claim 1, wherein 
the anodization support (1606) and/or the support of interest (“bonding substrate”) comprises a support layer and a buried oxide layer.
Keller does not explicitly disclose a support layer and a buried oxide layer.
However, in a different embodiment Keller discloses substrate comprising multiple layers including oxide “wafer can be then either partially or fully bonded to a substrate which may include PI-N layers, oxide, metal etc (Fig-4b)). The bonding substrate with layers may act as compliant substrate to allow fill! or partial relaxation of the strained layer”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify process in Keller such that the anodization support and/or the support of interest comprises a support layer and a buried oxide layer to have a compliant substrate to allow fill! or partial relaxation of the strained layer and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 3, Keller discloses the process according to claim 2, wherein 
Keller does not explicitly disclose the support layer is made of sapphire or silicon.
In a different embodiment Keller (Page 146) discloses conventional substrates such as sapphire, SiC, Si, (Page 146).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify process for manufacturing a relaxed epitaxially grown InGaN layer from a GaN/InGaN substrate in Keller such that the support layer is made of sapphire or silicon in order to allow elastic InGaN relaxation in the micron regime (l-10pm) without substrate transfer as well as enabling the use of conventional substrates such as sapphire, SiC, Si since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 4, Keller discloses the process according to claim 1, wherein 
the first stack further comprises a highly doped GaN layer (Sacrificial layer) , disposed between the unintentionally doped GaN layer (Layer 1….m) and the doped InGaN layer (“Strained layer”).

Regarding Claim 5, Keller discloses the process according to claim 4, characterised in that 
step b) is carried out according to the following steps of: 
electrochemically anodising the highly doped GaN layer (“sacrificial layer”) to embrittle it, separating the doped InGaN layer (“Strained layer”) and the unintentionally doped InGaN layer (*Layer+1…p”) from the highly doped GaN layer (Sacrificial layer) (“removing the growth substrate 1604 or at least partially removing the growth substrate from the Ill-nitride layer”) (Fig. 16).
Keller does not explicitly disclose thermal activation and/or mechanical action.
However in a different embodiment Keller discloses the layer stack above the porous layer can be removed by any suitable technique for example using tape.
t would have been obvious to one of ordinary skill in the art at the time of the invention to modify process in Keller such that separating is done by thermal activation and/or mechanical action in order to remove the growth substrate by any suitable techniquethat does not damage unintentionally doped InGaN layer and the unintentionally doped InGaN layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/           Examiner, Art Unit 2891   

/MATTHEW C LANDAU/           Supervisory Patent Examiner, Art Unit 2891